Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant’s SUBSTITUTE SPECIFICAITON DATED 11/23/2021 has been approved by the Examiner.

The applicant’s REPLACEMENT DRAWINGS dated 11/23/2021 have been approved by the Examiner.

The applicant’s information disclosure statement dated 11/22/2021 has been considered and a copy has been placed in the file.

Claims 1-7 and 9-20 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of claim 1 which in-cooperated objected to/allowed claim 8 into independent claim 1 and correcting the 35 U.S.C 112 issues as well as considering the applicant’s arguments thereto reads over the current rejection as well as the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634